DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sharon Hayner on June 13, 2022.

The application has been amended as follows: 

Claim 4 : Cancel

Claim 10: A sunscreen composition comprising homosalate, octisalate, avobenzone, octocrylene, a copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol, neopentyl glycol diheptanoate, and an acrylates/octylacrylamide copolymer having a molecular weight of 65.5 kDA measured using Dynamic Light Scattering; 
wherein the weight ratio of the copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol to the acrylates/octylacrylamide copolymer is about 0.5 to about 3.0; 
wherein the total amount of the copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol, neopentyl glycol diheptanoate, and the acrylates/octylacrylamide copolymer is about 1 weight percent to about 5 weight percent based upon the total weight of the composition;
wherein the composition is anhydrous, sprayable, and substantially free of oxybenzone.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in light of the examiner’s amendment to the claims, the claimed invention provides unexpectedly superior results sufficient to demonstrate non-obviousness over the prior art. The Wetskin Formula reference (previously cited) renders obvious a composition with the claimed components where the acrylates/octylacrylamide polymer has a molecular weight in the range touted by the disclosure as yielding a higher than expected SPF value (see specification page 20). This reference does not detail the proportions for the acrylates/octylacrylamide polymer or the copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol and neopentyl glycol diheptanoate. While He et al. (US PGPub No. 2019/0021967) teach that SPF boosting is known to occur due to the inclusion of the commercially available acrylates/octylacrylamide polymer detailed by the applicant as having a 65.5 kDa molecular weight measured using Dynamic Light Scattering, it occurs to the levels that are illustrated instantly when neutralized by an amine base (see examples 2-3). Such a base is not instantly required nor is it included in the exemplary compositions or in the composition of the Wetskin Formula reference. The composition in the Wetskin Formula reference reports an SPF value of 30 with an oxybenzone level beyond that instantly claimed. While the exclusion or reduction of this component proportion is obvious in light of Simonnet et al. (previously cited) and a acrylates/octylacrylamide with the claimed molecular weight was known as an alternative to that in the Wetskin Formula reference (see Deckner et al. – previously cited), it would not have been expected that the SPF value would increase to the levels instantly achieved due to the selection of claimed proportions and ratios of the acrylates/octylacrylamide polymer and the copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol and neopentyl glycol diheptanoate. Thus the amended claims are non-obvious in light of the Wetskin Formula reference even when coupled with additional prior art references.
The rejections based upon Johncock et al. (previously cited) in view of others as well as over Simonnet et al. in view of others require the addition of the copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol and neopentyl glycol diheptanoate to yield the claimed combination of ingredients. The amendment requiring both a particular ratio and proportion of the acrylates/octylacrylamide polymer and the copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol and neopentyl glycol diheptanoate, coupled with the elevated SPF values they produce renders the addition of these components to the compositions of Simonnet et al. and Johncock et al. non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615